Judgment, Supreme Court, New York County (Arlene Goldberg, J.), rendered November 16, 2006, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of two years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility, including its resolution of inconsistencies in testimony. Concur—Friedman, J.P., Williams, Catterson and Acosta, JJ.